PER CURIAM.
By way of petition for writ of certiorari, petitioner-appellants seek review of the trial court’s denial of their motion to set aside an order of severance.
Petitioner-appellants filed a personal injury action against the respondents Dade County, Deputy Sheriff Lockhart and their three liability insurance carriers arising from the shooting of petitioner Larry Whittemore by Lockhart. Respondent Employers Liability Insurance Corporation filed a motion to sever pursuant to F.S. § 455.06(2). The motion was granted and appellants moved to set aside the trial court’s order of severance. Their motion having been denied, appellants filed in this court a petition for writ of certiorari to review the severance order. We denied the petition and thereupon appellants filed a petition for writ of certiorari in the Florida Supreme Court which granted the writ.1 Finding conflict with School Board of Broward County v. Surette, Fla. 1973, 281 So.2d 481, wherein the above statute was held unconstitutional, the Supreme Court quashed our decision and remanded the cause for further proceedings. By order dated May 22, 1974, this court reinstated the petition for writ of certiorari.
The decision of the Supreme Court in Whitemore [sic] v. Dade County, Fla.1974, 292 So.2d 363 being dispositive of the issue presented for our determination, the order granting respondent-insurer’s motion for severance is quashed and the cause remanded to the trial court for further proceedings.
It is so ordered.

. Whitemore [sic] v. Dade County, Fla.1974, 292 So.2d 363.